United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 14, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-10864
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARCUS LELAND FREEMAN, also known as Big Mark,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:96-CR-68-8-A
                        --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Marcus Leland Freeman, federal prisoner # 29129-077,

appeals from the district court’s denial of his motion for relief

from his conviction and sentence, purportedly pursuant to FED. R.

CRIM. P. 52(b).   Freeman’s appeal is “from the denial of a

meaningless, unauthorized motion.”    See United States v. Early,

27 F.3d 140, 142 (5th Cir. 1994).    Freeman’s appeal is frivolous

and is dismissed.   See 5TH CIR. R. 42.2.   Freeman, who is

represented by counsel, is hereby warned that any further


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10864
                                -2-

repetitious or frivolous attempts to circumvent statutory

restrictions on filing second or successive 28 U.S.C.

§ 2255 motions to vacate, whether pursued by him pro se or with

the assistance of any other person (including any attorney)

acting on his behalf, may result in the imposition of sanctions

against him.   These sanctions may include dismissal, monetary

sanctions, and restrictions on his ability to file pleadings in

this court and any court subject to this court’s jurisdiction.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.